UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 99-31095




                         TIMOTHY K. DUNAWAY,

                                                Plaintiff-Appellant,

                               VERSUS


                 UNITED STATES OF AMERICA, ET AL.

                                                         Defendants,



                    UNITED STATES OF AMERICA,


                                                Defendant-Appellee,

                               VERSUS

                           RODNEY STRAIN,

                                                Defendant-Appellant.



          Appeal from the United States District Court
              For the Eastern District of Louisiana
                           98-CV-2035-R

                           March 28, 2001

Before REYNALDO G. GARZA, DAVIS and JONES, Circuit Judges.

DAVIS, Circuit Judge.*


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Timothy Dunaway filed this suit against the United States

under the Suits in Admiralty Act, 46 U.S.C.A. § 741, et. seq., for

injuries he sustained when his boat ran aground on a sandbar in the

Pearl River Navigation Canal.     The district court dismissed the

suit on grounds that the U.S. had not waived sovereign immunity.

The court rejected Dunaway’s argument that immunity was waived

because this claim fell within the discretionary function exception

of the Federal Tort Claims Act.

     Based on the reasoning of our unpublished opinion in Theriot

v. St. Farm Fire, 165 F. 3d. 24 (5th Cir. 1998)(unpublished)[insert

publication citation when available] and for reasons assigned by

the district court in its thorough Order and Reasons of September

2, 1999, 1999 U.S. Dist. LEXIS 13800 [insert publication citation

when available], we affirm the judgment of the district court.

     AFFIRMED.




                                  2